Citation Nr: 1040454	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, rated 10 percent prior to June 29, 2009, and 20 
percent on that date.

2. Entitlement to an increased evaluation for tinea pedis with 
onychomycosis and tinea versicolor, currently rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 
1992.  This matter comes to the Board of Veteran s' Appeals 
(Board) on appeal from March 1996 and later rating decisions of 
the Department of Veteran s Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran appealed a March 1996 rating decision.  Inexplicably, 
that appeal was never forwarded to the Board for a final 
disposition.  Thus, the March 1996 rating decision did not become 
final.  In May 2006, the Board remanded the case.  In April 2007, 
the Board issued a decision.  In September 2008, the United 
States Court of Appeals for Veterans Claims (Court) affirmed the 
Board's denial of an increased rating for a low back disability, 
but remanded the Board decision as to the denial of increased 
ratings for the right knee disability and for a skin disorder.  
In April 2009, the Board remanded these two increased rating 
issues for further development.  

In June 2009, the Veteran inquired about his appeal for an 
increased rating for a low back disability.  In June 2009, the RO 
responded to the inquiry in a letter informing the Veteran that 
his prior appeal for an increased rating for the low back had 
been denied in an April 2007 Board decision and in September 
2008, the Court affirmed that decision.  The Board therefore 
construes the Veteran's June 2009 letter of inquiry as a new 
claim for an increased rating for the low back disability.  This 
issue is referred to the RO for appropriate action.  

An increased rating for the right knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected skin disability has been manifested 
throughout the appeal period by lesions involving 25 percent of 
the total skin area.  

2.  Although use of a corticosteroid cream is shown, constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen with 
long-wave ultraviolet-A light) or UVB (ultraviolet B light) 
treatments, or a need for electron beam therapy during the past 
12-month period is not shown.  

3.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 30 percent for 
tinea pedis with onychomycosis and tinea versicolor are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800-7806, 7813 (effective prior to August 30, 2002), 
Diagnostic Codes 7800-7806, 7813, 7817 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice letters were sent to the claimant in May 2004, 
May 2006, June 2009, and August 2010.   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Because the notice that was 
provided in May 2006 and at later times is legally sufficient, 
VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports, examination reports, and private 
medical reports.  A hearing was provided.  Neither the claimant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

If a Veteran or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then a total rating based on 
individual unemployability (TDIU) as a result of that disability 
must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings could be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

The service-connected skin disability is characterized as tinea 
pedis with onychomycosis and tinea versicolor.  According to a 
February 2001 rating decision, the skin disability has been rated 
30 percent disabling for the entire appeal period.  A February 
1997 rating decision indicates that the skin disability was rated 
under Diagnostic Code 7817.  February 2001 and later-issued 
rating actions reflect that the skin disability has been rated 
under Diagnostic Code 7813.  An August 2010-issued rating 
decision, however, indicates that Diagnostic Code 7817 has been 
assigned for the entire appeal period.  The Board will consider 
both of those diagnostic codes, as well as other potentially 
applicable codes.  

The Veteran requested an increased rating in March 1995 and at 
later times.  In August 2002, the rating criteria for skin 
disorders was revised.  The former and the revised rating 
criteria will be considered and the Veteran will be accorded 
whichever criteria that are found to be to his advantage.  

Pursuant to the former rating criteria, skin disabilities coded 
under Diagnostic Code 7813 are rated analogously as eczema under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 30 percent 
rating is warranted where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires that the condition be manifested by 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Code 7806 (effective prior to August 30, 2002).  

Pursuant to other rating considerations set forth at 38 C.F.R. 
§ 4.118, dermatophytosis and dermatitis exfoliativa are also 
rated analogously as eczema under Diagnostic Code 7806.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7813, 7817, and the note 
following Diagnostic Code 7819 (effective prior to August 30, 
2002).  

A review of the claims files reflects that in a November 1996 
substantive appeal, the Veteran reported severe skin blisters at 
various times of the year, especially during the summer, and that 
lotion was used daily.  

In December 1996, the Veteran underwent a VA dermatology 
compensation examination.  The dermatologist found multiple scaly 
patches on back, chest, shoulders, and upper extremities, as well 
as on the soles of the feet.  The Veteran used VA-prescribed 
medicated lotion.  The diagnoses were tinea versicolor and 
bilateral tinea pedis.  A March 1999 VA dermatology compensation 
examination report adds a diagnosis of onychomycosis of the left 
foot.  

A September 2002 VA examination report notes that the skin 
disability never goes into remission.  Rather, it remains 
relatively constant.  The Veteran reported eruptions on the back, 
chest, shoulders, upper arms, abdomen, neck, and right side of 
the face.  He also reported bilateral tinea pedis and left foot 
onychomycosis.  He indicated that he received no treatment for 
any of these skin conditions.  The dermatologist found small 
hypopigmented papules of the back, chest, shoulders, upper arms, 
abdomen, neck, and right side of the face, and confirmed 
onychomycosis of the left toenails.  The soles of both feet were 
erythematous with white scales.  The web space between the left 
4th and 5th toes was more scaly.  There was no ulceration, 
exfoliation, or crusting, or nervous or systemic manifestation.  
The diagnoses were tinea versicolor, mild bilateral tinea pedis, 
and onychomycosis of the left toenails.  

Although the September 2002 VA examination report notes that the 
Veteran received no treatment for his skin disorders, an August 
2003 VA dermatology consultation report notes a history of 
treatment with Nizoral(r) cream and tablets (ketoconazole), 
selenium sulfate, and clotrimazole.  Eighteen percent of the body 
was covered with fine scaling.  

A March 2004 VA dermatology compensation examination report notes 
episodic skin disease fluctuations, worse in the winter.  The 
Veteran reported itching, burning, and dryness of the skin.  He 
used clotrimazole daily.  The examiner noted small, round, scaly 
lesions of the chest, abdomen, and upper and lower back.  The 
face and neck were asymptomatic; however, there were "obvious" 
signs of seborrheic dermatitis on the face with redness and mild 
skin peeling around the eyes.  Onychomycosis was bilateral.  The 
examiner did not state whether seborrheic dermatitis should be 
service-connected.  The examiner estimated that 6 percent of the 
body was affected.  Tinea pedis was not visible.  The diagnoses 
were tinea versicolor, improved; tinea pedis, resolved; and, 
onychomycosis on both great toes. 

An April 30, 2004 VA dermatology report notes diagnoses of 
dermatitis and tinea versicolor.  Cetaphil cleanser, fluocinonide 
cream [a topical adrenocortical steroid], and hydroxyzine were 
prescribed.  

In June 2004, the Veteran submitted a VA Form 9, Appeal to the 
Board of Veterans' Appeals, in which he described a spreading of 
the skin condition over the torso, neck, and face.  

In March 2006, the Veteran testified before the undersigned that 
he used various lotions prescribed by VA.  He testified that the 
skin disability is itchy and was irritated by dryness in winter 
and by perspiration in the summer.  

An August 2006 VA dermatology consultation report notes 
widespread tinea versicolor on the trunk and extremities.  No 
onychomycosis was found in the toenails and there was no tinea 
pedis between the toes.  He had multiple macular circumscribed 
lesions on the upper to lower back, as well as on the back of the 
neck, the proximal part of the upper arms, and the lateral aspect 
of the trunk and shoulders.  There varied in size from a few 
millimeters to 1/3 centimeter in diameter.  There was no 
scarring, disfigurement, ulceration, exfoliation, or crusting.  
The examiner found that tinea pedis and onychomycosis were not 
present and that the tinea versicolor affected 26 percent of the 
total skin area and less than one percent of the exposed skin.  
Ketoconazole shampoo (Nizoral(r)) and ketoconazole systemic tablets 
were prescribed. 

As noted in the introduction, in September 2008, the Court 
remanded the case for an investigation as to whether constant 
systemic therapy with a corticosteroid or immunosuppressive drug 
was necessary for the treatment of the skin disorders.  In turn, 
in its April 2009 remand, the Board requested that an examiner 
document any systemic therapy such as corticosteroid or 
immunosuppressive drug, and if found, report the total duration 
of such therapy during the past 12 months.  

A June 2009 VA compensation examination report reflects daily 
treatment with auoaphor [sic] ointment and triamcinalone 
acetonide; however, neither of these was used systemically.  
Redness, pinkishness, and fine scales above the eyebrows were 
observed.  Generalized macular circumscribed lesions were 
observed on the torso, upper back, lower back, and upper arms.  
Lesions on the neck were visible, but they were not red.  There 
was no scarring, ulceration, exfoliation, disfigurement, or 
crusting.  The lesions covered only 0.5 percent of exposed areas, 
but 25 percent of total skin area.  The diagnosis was tinea 
versicolor.  

From the examination reports discussed above, it is evident that 
the service-connected skin disability has been manifested 
throughout the appeal period by lesions involving up to 25 
percent of the total skin area.  Itching, burning, scaling, and 
redness, more or less constant, have been reported.  Use of a 
corticosteroid cream is shown, but not the use of systemic 
therapy with corticosteroids or immunosuppressive drugs.  The 
lesions of the face and neck are no more than slight, as only 
some minor redness and scaling around the eyes and on one side of 
the neck is shown.  

The former rating provisions provide that skin disabilities rated 
under Diagnostic Codes 7813 and 7817 be rated analogously to 
eczema under Diagnostic Code 7806.  Comparing the manifestations 
shown to the former rating criteria noted above, it is clear that 
a 50 percent rating under former Diagnostic Code 7806 is not more 
nearly approximated because neither ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, nor 
exceptional repugnance is shown.  

Turning to the revised rating provisions, the new rating guidance 
set forth at Diagnostic Code 7813 states that dermatophytosis 
(ringworm: of body, tinea corporus; of head, tinea capitis; of 
feet, tinea pedis; of beard area, tinea barbae; of nails, tinea 
unguim; of inguinal area (jock itch), tinea cruris): is rated as 
disfigurement of the head, face, or neck under Diagnostic Code 
7800, or, it may be rated as scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or it may be rated as dermatitis 
(Diagnostic Code 7806), depending on the predominant disability.  
Although revised Diagnostic Code 7813 also calls for 
consideration of Diagnostic Code 7803, under the revised rating 
schedule, Diagnostic Code 7803 no longer exists.  

Because revised Diagnostic Code 7806 requires consideration of 
Diagnostic Code 7800 through 7806, these codes must now be 
discussed.  Under the revised version of Diagnostic Code 7800, 
where only one characteristic of disfigurement of the head is 
shown, a 10 percent rating is warranted.  With visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement, a 30 percent 
rating is warranted. 

Under the revised version of Diagnostic Code 7800, with visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, a 50 percent 
rating is warranted.    

Under the revised version of Diagnostic Code 7800, an 80 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).  

According to Note (1), the eight characteristics of 
disfigurement, for the purposes of evaluation under § 4.118 are: 
(1) scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); (7) underlying 
soft tissue missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

Comparing the manifestations to the rating criteria of revised 
Diagnostic Code 7800, it is clear that the criteria for a rating 
above 30 percent is not warranted under Diagnostic Code 7800 
because visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement, are not shown.  

Under revised Diagnostic Code 7801, a 10 percent rating is 
warranted where the scar or scars covers an area or areas 
exceeding 6 square inches (39 sq. cm).  A 20 percent rating is 
warranted where the scar or scars covers an area or areas 
exceeding 12 square inches (77 sq. cm).  A 30 percent rating is 
warranted where the scar or scars covers an area or areas 
exceeding 72 square inches (465 sq. cm).  A 40 percent rating is 
warranted where the scar or scars covers an area or areas 
exceeding 144 square inches (929 sq. cm).  Note (1): Scars in 
widely separated areas as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part.  Note (2): A deep scar is one associated with underlying 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2009). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for 
burn or other scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion where they cover 
an area or areas of 144 square inches (929 sq. cm) or greater.  

Note (1): A superficial scar is one not associated with 
underlying tissue damage.  

Note (2): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated (based 
on total area of each individual area) and combined in 
accordance with § 4.25 of this part.  

38 C.F.R. § 4.118, Diagnostic Code 7802 (2009).  

The criteria for a rating above 30 percent is not warranted under 
Diagnostic Code 7801 or Diagnostic Code 7802 because an area 
greater than 144 square inches has not been affected.  

Under Diagnostic Code 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Three or four scars 
that are unstable or painful warrant a 20 percent evaluation.  
Five or more scars that are unstable or painful warrant a 30 
percent evaluation.  Note (2) for that code provides that if one 
or more scars are both unstable and painful, add 10 percent to 
the evaluation that is based on the total number of unstable or 
painful scars. Note (3) under that provides that scars evaluated 
under diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under diagnostic code 7804, when applicable.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  Because 
Diagnostic Code 7804 does not offer a rating greater than 30 
percent, it need not be considered further.   

Pursuant to revised Diagnostic Code 7805, scars, other than of 
head, face, or neck, or deep scars, or unstable scars, or 
superficial scars exceeding 144 square inches, are to be rated on 
limitation of function of the part affected under Code 7805.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).  Diagnostic Code 
7805 is a catch-all category for scars not meeting the 
requirements for a rating under the diagnostic codes discussed 
above.  No limitation of function due to the skin lesions is 
shown in this case.  

Pursuant to revised Diagnostic Code 7806, where dermatitis or 
eczema covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected; or requires intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past twelve-month period, a 10 percent 
rating is warranted.  

A 30 percent rating is warranted under revised Diagnostic Code 
7806 for dermatitis or eczema where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; where systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required for a total duration 
of six weeks or more, but not constantly, during the past twelve-
month period.  

A maximum rating of 60 percent under the revised criteria is 
warranted under Diagnostic Code 7806 where the condition covers 
an area of more than 40 percent of the entire body or where more 
than 40 percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).  

Comparing the manifestations shown to the rating criteria of 
diagnosis 7806, it is clear that the 30 percent criteria, and no 
higher, are more nearly approximated.  A 60 percent rating is not 
more nearly approximated because more than 40 percent of the 
entire body, or more than 40 percent of the exposed area, has not 
been affected, nor has a need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past twelve-month period been 
shown. 

Under revised Diagnostic Code 7817, exfoliative dermatitis 
(erythroderma) is rated 100 percent where there is generalized 
involvement of the skin, plus systemic manifestations (such as 
fever, weight loss, and hypoproteinemia), and; constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen with 
long-wave ultraviolet-A light) or UVB (ultraviolet B light) 
treatments, or electron beam therapy required during the past 12 
month period.

Exfoliative dermatitis (erythroderma) is rated 60 percent where 
there is generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic therapy 
such as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or 
UVB (ultraviolet B light) treatments, or electron beam therapy 
required during the past 12 month period.

Exfoliative dermatitis (erythroderma) is rated 30 percent where 
there is any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet B light) treatments, or 
electron beam therapy required for a total of six weeks or more, 
but not constantly, during the past 12 month period.

38 C.F.R. § 4.118, Diagnostic Code 7817 (2009).  

Comparing the manifestations shown to the criteria of Diagnostic 
Code 7817, it is clear that the criteria for a 60 percent or 
greater rating are not more nearly approximated.  This is because 
generalized involvement of the skin without systemic 
manifestations is not shown.  Neither shown is a need for 
constant or near-constant systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet 
B light) treatments, or electron beam therapy required during the 
past 12 month period.

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for a schedular disability rating greater than 30 
percent for the service-connected skin disability must be denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

Applying the above guidance to this case, the Veteran has not 
claimed TDIU on either a schedular or extraschedular basis, nor 
is a TDIU claim raised by the record.  The rating criteria 
reasonably describe the disability level and symptomatology.  The 
skin disability not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See also 
VAOPGCPREC. 6-96. 


ORDER

An increased rating for tinea pedis with onychomycosis and tinea 
versicolor is denied.


REMAND

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In this case, a 
June 2009 VA examination report is ambiguous with respect to 
right knee disability.  

Right knee instability has been rated under Diagnostic Code 5257 
throughout the appeal period.  In September 2008, the Court 
remanded a previous Board decision because the Board did not 
address whether a separate rating was available for limitation of 
motion of the right knee joint.  In April 2009, the Board 
remanded the case for an orthopedic evaluation to determine the 
current severity of the right knee disability.  

A June 2009 VA orthopedic examination report is somewhat 
confusing concerning right knee range of motion.  The examiner 
reported right knee "forward flexion" from zero to 135 degrees, 
with stiffness, on repetitive testing.  The Board interprets 
"forward flexion" simply as "flexion."  However, turning to 
knee-joint extension, the examiner described the range of 
extension of the right knee as "-10 to 0 degrees."  This range 
of motion is ambiguous, as it may be interpreted as lacking 10 
degrees of full extension; or, lacking up to 10 degrees of full 
extension; or, completely normal extension to zero degrees; or, 
possibly it might even mean that 10 degrees of hyperextension was 
seen.  This finding of "-10 to 0 degrees" of extension also 
raises a question concerning forward flexion from zero to 135 
degrees, because the two, taken together, suggest that the 
Veteran flexes the knee from zero to 135 degrees, but yet 
extension is available only in a range from minus 10 to zero 
degrees.  

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to 
the June 2009 VA examining physician for an 
addendum report.  The physician should 
review the pertinent medical history and 
then address whether the right knee has 
full, normal extension to zero degrees; or, 
whether extension is limited to less than 
zero degrees; or, whether hyperextension 
past zero degrees is shown.  If limited 
extension or if hyperextension is shown, 
the physician should report this in degrees 
of motion lost or gained. 

The physician should offer a rationale for 
any conclusion in a legible report.  If the 
question cannot be answered, the physician 
should state the reason.  The Veteran may 
be re-examined, if necessary.  If the 
requested physician is not available, a 
qualified substitute may be used.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this remand is to further 
develop the claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).  
The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


